Exhibit 10.5


March 25, 2019




ADES International Holding PLC
Unit 517, Floor 5, Index Tower
DIFC, UAE, Dubai - PO Box: 507118
Attention: Dr. Mohamed Farouk
Morcos William




Reference is made to that certain (i) Sale and Purchase Agreement, dated as of
July 11, 2018, by and between Weatherford Worldwide Holdings GmbH, a Swiss
company with limited liability (“Seller”), and ADES International Holding PLC
(f.k.a. ADES International Holding Ltd.), a Dubai International Financial Centre
entity (“Purchaser”), pertaining to the purchase by Purchaser of certain land
drilling rig assets and operations of Seller and its Affiliates in the Republic
of Algeria and State of Kuwait, as amended by (a) that certain side letter with
respect to the Initial Closing of the Kuwait Assets, dated October 31, 2018 (the
“Kuwait Side Letter”); (b) that certain side letter with respect to the
Subsequent Closing of the Algeria Assets, dated February 27, 2019 (the “Algeria
Side Letter”) and (c) that certain side letter with respect to the Delayed
Algeria Rigs, dated March 18, 2019 (the “Delayed Algeria Rigs Side Letter”), (as
may be further amended, supplemented or modified from time to time,
collectively, the “AK Purchase Agreement”), (ii) Sale and Purchase Agreement,
dated as of July 11, 2018, by and between Seller and Purchaser pertaining to the
purchase by Purchaser of certain land drilling rig assets and operations of
Seller and its Affiliates in the Kingdom of Saudi Arabia, as amended by that
certain side letter, dated November 30, 2018 (the “KSA Side Letter”), (as may be
further amended, supplemented or modified from time to time, the “KSA Purchase
Agreement” and collectively with the AK Purchase Agreement, the “Purchase
Agreement”) and (iii) Bridging Agreement, by and between Purchaser and Seller,
dated as of July 11, 2018. Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Purchase Agreement.


In consideration of the mutual agreements, provisions and covenants contained in
this letter agreement and the Purchase Agreement, pursuant to Sections 11.2 and
11.3 of the Purchase Agreement, Seller and Purchaser hereby agree as follows:


1.
Additional Closing Payment; Purchase Orders; Rig Capital Expenditure Program;
Working Capital Adjustment; Employee Matters.



(a)
On the Iraq Transfer Date for Rig 827, in addition to the Purchase Price for Rig
827, Purchaser shall pay to Seller an amount equal to $308,586.29, representing
amounts owed to Seller for packing and transportation costs (but not the port
costs) pursuant to the Kuwait Side Letter.



(b)
On or before April 15, 2019, Purchaser shall (to the extent the expenses are
validated by Purchaser after receipt of accompanying invoices, supporting
documents and receipts) pay to Seller an amount equal to $7,424,112.09,
representing all support and advance funds provided by Seller to Purchaser in
the State of Kuwait and the Kingdom of Saudi Arabia as of the Iraq Transfer Date
for Rig 827.  Seller shall provide to Purchaser copies of all invoices,
supporting documents and receipts reasonably requested by Purchaser to allow
Purchaser to validate that such amounts were incurred by Seller and its
Affiliates. For the avoidance of doubt this letter does not prejudice the rights
of either Party in relation any disagreement as to whether an amount has been
validated.





1

--------------------------------------------------------------------------------










(a)
The Parties agree that, for purposes of paragraph 4 of the Kuwait Side Letter
(and Section 5.2(b) of the AK Purchase Agreement), the payment date for the
second installment of $6,000,000 shall be extended to April 15, 2019.



(b)
The Parties agree that, for purposes of Section 2.5(c) of the AK Purchase
Agreement, the 30 day dispute period referred to therein shall be extended 14
days, such that if the Parties do not resolve all items disputed pursuant to
Section 2.5(b) of the AK Purchase Agreement by April 11, 2019, then the parties
will submit the remaining items in dispute to Deloitte Touche Tohmatsu Limited
for resolution, or if that firm is unwilling or unable to serve, the Parties
will engage another mutually agreeable independent accounting firm of recognized
international standing, which firm is not the regular auditing firm of Purchaser
or Seller.



(c)
The Parties agree that for purposes of the AK Purchase Agreement, Mohcen
Belhachani shall not be deemed a Transferring Employee.



2.
Miscellaneous.



(a)
Each of the parties to this letter agreement represents and warrants that (i)
such Person has all requisite corporate power and authority to execute, deliver
and perform this letter agreement and (ii) the execution, delivery and
performance of this letter agreement have been duly authorized by all requisite
corporate approvals on the part of such Person.



(b)
The Parties agree that Purchase Agreement is and shall continue to be in full
force and effect in accordance with its terms, and, except as expressly set
forth in this letter agreement, no other modification to the Purchase Agreement
is agreed to or implied. Without limiting the generality of the foregoing, and
for the avoidance of doubt, nothing in this letter agreement is intended to
constitute a waiver of any right or otherwise modify the obligations of the
Parties under the Purchase Agreement, including without limitation, with respect
to any claim that Seller might have under Article 9 of the Purchase Agreement,
or with respect the rights and obligations of the Parties in respect of the Iraq
Rigs under the Kuwait Side Letter. This letter agreement and the schedules and
exhibits hereto, together with the Purchase Agreement and the other Transaction
Documents, constitute the entire agreement among the parties hereto and their
respective Affiliates with respect to the subject matter hereof and thereof. The
Parties further agree that Section 11.5, Section 11.6 and Sections 11.8 through
11.16 of the Purchase Agreement are incorporated herein by reference as if set
forth in full herein and shall apply to the terms and provisions of this letter
agreement and the Parties hereto mutatis mutandis. For the avoidance of doubt,
this letter agreement shall be deemed a “Transaction Document” for purposes of
the Purchase Agreement.



3.
Seller Parent Guarantee. The Seller Parent has executed this letter agreement
where provided for below to confirm that the guarantee it has given under
Section 11.17 of the AK Purchase Agreement remains in full force and effect in
accordance with its terms.



If the foregoing correctly sets forth your understanding of the subject matter
hereof, please so indicate by executing this letter agreement in the space
provided below.


(Signature page to follow)








2



--------------------------------------------------------------------------------








Sincerely yours,
 
 
 
 
WEATHERFORD WORLDWIDE HOLDINGS GMBH
 
 
 
 
 
 
By:
/s/ Josh McMorrow
 
Name:
Josh McMorrow
 
Title:
Managing Officer
 
 
 
 
 
 
 























































































Signature page to Letter Agreement (Iraq Rig 827)





--------------------------------------------------------------------------------









Solely for purposes of paragraph 3 of this letter agreement:
 
 
 
WEATHERFORD INTERNATIONAL PLC
 
 
 
 
 
 
By:
/s/ Josh McMorrow
 
Name:
Josh McMorrow
 
Title:
Vice President
 
 
 
 
 
 
 





















































































Signature page to Letter Agreement (Iraq Rig 827)





--------------------------------------------------------------------------------











Accepted and agreed on March 25, 2019:
 
 
 
 
ADES INTERNATIONAL HOLDING PLC
 
 
 
 
 
 
By:
/s/ Dr. Mohamed Farouk
 
Name:
Dr. Mohamed Farouk


 
Title:
Director
 
 
 
 
 
 
 













































































        


Signature page to Letter Agreement (Iraq Rig 827)





